DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 June 2021 in which claims 1-11 were canceled, and 21 and 22 were newly added.
	Claims 12-15 and 17-22 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections, where claims 21 and 22 have been newly added.  Therefore, rejections from the previous Office Action, dated 24 March 2021 have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Patent Application Publication No. 2016/0375045 as English language equivalent of WO 2015/135470, published 17 September 2015, cited in previous Office Action) in view of Yang et al. (US Patent No. 7,619,008, cited in previous Office Action).
Zeng et al. teach the use of isomaltulose in a vaginal composition, wherein the isomaltulose is present at a concentration of 0.05-20.0% (w/w), (claim 1), preferably 1.5-12% (w/w), (paragraph [0033]). Composition Examples 6 and 17 contained 6.86% w/w and 7.15% w/w isomaltulose, respectively. Zeng et al. teach the composition further comprises a preservative and/or antibacterial agent (claim 2). Zeng et al. teach the composition is used to modulate the vaginal bacterial flora, restoring the beneficial vaginal bacterial flora after anti-bacterial treatment, preventing or treating vaginal dysbacteriosis, or preventing 
Zeng et al. teach E. coli is present in the vagina of healthy women (paragraph [0004]). Zeng et al. teach E. coli grows “massively” and beneficial Lactobacilli decline when the vaginal acidity is reduced (i.e. higher than 4.5, or 6.6 (see paragraph [0006], causing diseases such as bacterial vaginosis (paragraph [0005]). Zeng et al. teach the composition is used to promote the growth of protective Lactobacilli in the vagina, wherein the protective Lactobacilli are L. crispatus, L. jensenii, or L. gasseri (claim 8). Zeng et al. teach the “cure criteria for BV treatment include the vaginal acidity being returned to normal, that is, the vaginal pH value returns to the range of 3.5-4.5 (paragraph [0008]). 
	 Zeng et al. teach groups 1 and 2 were treated with a composition comprising 1% w/v isomaltulose, wherein the composition had a pH 5.4 (paragraphs [0078]-[0080]). Zeng et al. teach treating the secretion specimens from five patients with bacterial vaginosis, wherein the pH of the specimens incubated with the gel decreased to 3.8-4.1 (Table 1).
	Zeng et al. do not expressly disclose the levels of E. coli before or after treatment (instant claim 12). Zeng et al. do not expressly disclose topically administering a composition comprising about 0.1 to about 2.0 wt./vol% isomaltulose (instant claim 13). Zeng et al. do not expressly disclose administering citric acid (instant claim 20).
	Yang et al. teach a method for treating bacterial vaginosis, the method comprising topically administering to the vagina of a female in need thereof a vaginal treatment composition comprising a sugar and/or sugar alcohol (abstract). Yang et al. teach the pH of the composition is within the range of about 3.0 to about 4.5 (col. 6, lines 20-31). Yang et al. teach incorporating pH modifiers in the composition, including carboxylic acids (claim 9) like citric acid, malic acid, lactic acid, glycolic acid and gluconic acid (col. 6, lines 35-43; claims 10 and 11). 
L. crispatus and E. coli in the urogenital tract. 
Zeng et al. teach administering isomaltulose (with or without xanthan gum). Thus, Zeng et al. teach a composition having isomaltulose as a “single therapeutic agent”, and “wherein the composition is free from a gelling agent” per newly added claim 21, and “wherein the composition is free from xanthan gum” per newly added claim 22.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The goal of Zeng et al. is to treat and rebalance the pH of the urogenital tract to prevent or treat bacterial vaginosis. Zeng et al. teach patients at risk of bacterial vaginosis have an unbalanced vaginal pH that allows for E. coli to flourish while the abundance of L. crispatus diminishes. 
One having ordinary skill in the art would have been motivated to topically administer the isomaltulose containing composition to the urogenital area of a tract having both L. crispatus and E. coli to treat or prevent bacterial vaginosis because Zeng et al. suggest patients at risk of bacterial vaginosis/bacterial dysbiosis have a high abundance of pathogenic E. coli and a low abundance of beneficial L. crispatus. The ordinary artisan would have had a reasonable expectation of success because Zeng et al. found the isomaltulose containing composition promotes the growth of L. crispatus.
One having ordinary skill in the art would have been motivated to administer 1% isomaltulose to a patient in need thereof, because Zeng et al. broadly teach administering compositions having 1.5-12% (w/w) isomaltulose; exemplifies administering compositions having 6.86% w/w and 7.15% w/w in vitro, and maintained in a desirable compositional pH of 3.8 over time. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”.
The skilled artisan would have been motivated to combine citric acid, malic acid, lactic acid, glycolic acid or gluconic acid with the isomaltulose containing composition of Zeng et al. to topically administer to the urogenital tract of a patient in need thereof, because Yang et al. teach combining a carboxylic acid such as the aforementioned acids as pH modifiers in combination with sugar or sugar alcohol compositions for the same purpose as Zeng et al., to obtain a vaginal composition having a pH in the range of about 3 to about 4.5 for topical application to the urogenital tract of a female having conditions such as bacterial vaginosis. 
The recitation “promoting the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30” in instant claim 12 necessarily occurs upon administration of the isomaltulose composition, which is obvious for the reasons discussed above. Furthermore, Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
The above rational is in accordance with MPEP 2111.04, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". Although the above limitation is not in a “wherein” format, it has the same weight in that it is a recitation of the effect of the active step. 
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive. 
Applicant maintains the prior art do not teach or suggest all the claim limitations, and there is no reasonable expectation of success. In particular, Applicant argues neither Zeng nor Yang teach or suggest “promoting the growth of L. crispatus relative to E. coli in the colony with the composition such that a therapeutic effect is greater than 30, the therapeutic effect being a ratio of L. crispatus to E. coli calculated by the Therapeutic Effect Protocol” (claim 12).
In response to Applicant’s repeated arguments, the following claim interpretation analysis is provided to further explain the rational that the above limitation is not a structural limitation, but rather, an intended effect of performing the structural limitations required in the claim. The preamble of claim 1 is drawn towards “a method for maintaining a healthy microflora balance in the urogenital area of a patient in need thereof”. The active step is subsequently recited as “the method comprising topically administering to the urogenital area of a patient including a colony of L. crispatus and E. coli a composition comprising a single therapeutic agent selected from the group consisting of isomaltulose…and an aqueous solvent”. 
In accordance with MPEP 2111.02, the preamble here is analyzed in the context of the active steps. The claim clearly requires topically administering a composition comprising a single therapeutic agent and an aqueous solvent. Single therapeutic agent is defined as including isomaltulose, or any one of the other sugar derivatives listed (i.e. maltitol, pullulan, maltotriose, 2-deoxy-D-ribose, 1-kestose and erlose). 

Thus, the term “single therapeutic agent” is broadly and reasonably interpreted as a carbon source for bacterium, and is here limited to the elected species of isomaltulose and excludes any carbon source that can be metabolized by bacterium. 
The claim also requires topically administering the composition to the urogenital area of a patient, wherein said patient has colonies of L. crispatus and E.coli. 
It is noted herein, Applicant has not argued against the prior art for teaching the claimed patient population, topically applying, the teaching of isomaltulose as a suitable active ingredient, or the concentration of isomaltulose taught by the art. 
Rather, Applicant argues the Zeng for also teaching the composition can contain xanthan gum and/or contain preservatives which Applicant argues would affect the relative concentrations of L. crispatus and E. coli. 
Turning to the issue of “single therapeutic agent”, the argument is not found persuasive because Zeng et al. very clearly teaches the only ingredient necessary is isomaltulose. Zeng teaches the composition may further contain gelling agents such as xanthan gum or preservatives/antibiotics, but these additional ingredients are not required for achieving the therapeutic effect of treating vaginal dysbiosis. 
With respect to xanthan gum, this has already been previously addressed at great length. Applicant has not provided convincing evidence that xanthan gum is a carbon source. Karlto-Senaye et al. (cited by Applicant) investigated the effect of polysaccharide gums including xanthan gum when combined E. coli (title and abstract). At best, Karlto-Senaye et al. demonstrated polysaccharide gums including xanthan gum have antimicrobial activity and/or increases the susceptibility of the tested microorganisms to the known antibacterial agents used. However, the experimental design of Karlto-Senaye et al. would not lead one to conclude xanthan gum or any of the other polysaccharides are a carbon source for E. coli.
Xanthan gum is a metabolite of microbial fermentation (see Karlton-Senaye et al. p.35-36, bridging paragraph). In other words, xanthan gum is produced from microorganisms, not utilized as a carbon source. There is no evidence xanthan gum (used in Zeng et al.) is a carbon source. Therefore, it is not considered a therapeutic agent. Zeng et al. teach administering isomaltulose (with or without xanthan gum). Thus, Zeng et al. teach a composition having isomaltulose as a “single therapeutic agent”, and “wherein the composition is free from a gelling agent” per newly added claim 21, and “wherein the composition is free from xanthan gum” per newly added claim 22. 
With respect to preservatives and antibiotics, it is repeated that these ingredients are not required in the isomaltulose composition. Zeng very clearly teaches by way of the abstract and claim 1, the active therapeutic agent for treating vaginal dysbiosis and promoting the growth of Lactobacillus in the vagina is isomaltulose. 
In addition it is noted by Zeng the preservatives and/or antibacterial agents “have a high inhibitive effect on the growth of pathogenic bacteria, molds and Candida, while have a relatively weak inhibitive effect on Lactobacillus. When applied for the preparing of vaginal composition according to the present invention, the preservatives and/or antibacterial agents can not only retard the growth of pathogenic bacteria, molds and Candida, but also avoid significant interference and weakening on the promoting effect of isomaltulose on the growth and acid production of Lactobacillus”. 
which it does not, the skilled artisan would have expected them to have a strong inhibitory effect on E. coli, wherein isomaltulose still promotes the growth of Lactobacillus, albeit less. 
Zeng et al. recognize that the bacterial flora of the urogenital tract is in a state of dysbiosis, meaning the levels of pathogenic E. coli are high while the levels of beneficial L. crispatus are low. As a solution to this recognized problem, Zeng et al. teach topically applying isomaltulose to promote the growth of L. crispatus. 
Zeng et al. expressly teach administering isomaltulose to a patient having vaginal dysbiosis and E. coli and L. crispatus. Zeng et al. teach additional ingredients like preservatives/antibacterial agents may be included, but the overall effect is expected to be the same, i.e. decrease the prevalence of E. coli, and promote the prevalence of L. crispatus. Thus, it is taught and expected that the composition will increase the abundance of L. crispatus relative to that of E. coli to return to a healthy state. 
In addition, performing the positively recited steps of topically applying isomaltulose to urogenital tract of a patient having a colony of L. crispatus and E. coli, including when those patients have vaginal dysbiosis, will necessarily promote the growth of L. crispatus and E. coli, such that a therapeutic effect is greater than 30 as claimed. See MPEP 2111.04, “ the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 12-15 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/758,535 in view of Zeng et al. (cited above). 
The claims of the ‘535 Application are directed towards a composition and method for maintaining a healthy microflora in the urogenital area of a patient in need thereof, the method comprising topically administering to the urogenital area of a patient a composition comprising a first therapeutic agent consisting of a pentose or a disaccharide, and a second therapeutic agent being an organic acid (see claim 18). Claim 6 of the ‘535 Application recites the organic acid is citric acid. Claim 9 recites that the composition synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30. Claim 19 recites the administration increases lactobacillus growth or activity in vivo. Claim 3 recites the composition comprises from about 0.1 to about 2.0 wt./vol% of the first therapeutic agent. 
While the claims recite the first agent is a pentose or a disaccharide, they do not expressly disclose isomaltulose. The claims of the ‘535 Application do not expressly disclose the pH of the composition. 
Zeng et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer isomaltulose to maintain a healthy microflora of a patient in need thereof.
The skilled artisan would have been motivated to combine the pentose/disaccharide with isomaltulose because Zeng et al. teach isomaltulose in combination with one or more pentoses/disaccharides such as maltose and lactulose, trehalose (col. 3, paragraph [0025]). The skilled artisan would have looked to the teaching of Zeng et al., because Zeng et al. is directed towards the use lactobacillus to treat conditions such as bacterial vaginosis. 
Zeng et al. also disclose the composition maintains the pH of the urogenital area at a pH of 3.8, which lies within the range recited in instant claim 15. The term “about” is not defined in the instant Specification. The recitation “wherein the composition has a pH from about 3.0 to about 5.0” is broadly and reasonably interpreted to include a pH of 5.5. Thus, the range disclosed by Zeng et al. (wherein the composition has a pH preferably ranging from 4 to 5.5) anticipates the range recited in instant claim 14.
With respect to instant claim 19, Zeng et al. also disclose in vitro examples, wherein the isomaltulose is the sole carbon source for bacterium. Furthermore, the experimental examples administered to humans only contained isomaltulose as a carbohydrate source. Thus, it would have been obvious to administer a composition having isomaltulose as the only carbohydrate source. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive. 
	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623